HARWOOD, Presiding Judge.
This is an application or petition to this court for leave to apply to the Circuit Court of Montgomery County for a writ of error coram nobis to review the action of that court in adjudging appellant guilty under three separate indictments for robbery. It is not made to appear that appeal from such judgments were ever perfected to this court.
Unless the judgments were reviewed by this court on appeal, or otherwise, we are without jurisdiction in the premises. Ex parte Smith, 265 Ala. 60, 89 So.2d 694; Ex parte Williams, 255 Ala. 648, 53 So.2d 334; Smith v. State, 245 Ala. 161, 16 So.2d 315.
The Attorney General has filed a motion to dismiss this application or petition. While the absence of review by this court of the judgments in the criminal prosecutions is not made one of the grounds of the motion, we consider such lack of review to be jurisdictional. The motion to dismiss is therefore granted.
Petition dismissed.